 



EXHIBIT 10.66
2007 COMPENSATION INCENTIVE PLAN
VICE PRESIDENT, CARDIOLOGY SALES, NORTH AMERICA
     Your 2007 bonus compensation will consist of participation in the broader
Management Incentive Program (MIP) per guidelines of Program, and the
individualized incentive plan as described herein.
     The 2007 incentive will be based on the revenue and gross profit dollar of
the cardiology sales channel for North America, as internally reported, for the
year-ending December 31, 2007. The 2007 sales and gross profit targets have been
established by the Company’s Senior Vice President, Sales and Marketing and
approved by the CEO and board of directors.
     As the following tables indicate, at 90% of the both the sales and gross
profit dollar targets you will be eligible for incentive pay of 5% of your base
salary at 12/31/07 for each. At between 90% and 100% of the respective targets,
the incentive pay percentage shall increase from 5% by an additional 1% for each
additional 1% of achievement up to 15% for each target. If gross profit exceeds
100% of target, you will receive another 2% of your base salary for each
percentage point by which gross profit exceeds target.

                  Current   % of         Base Salary   Target   Sales Bonus  
Gross Profit Bonus
$215,000
    90 %   5% of Base Salary   5% of Base Salary
 
    91 %   6% of Base Salary   6% of Base Salary
 
    92 %   7% of Base Salary   7% of Base Salary
 
    93 %   8% of Base Salary   8% of Base Salary
 
    94 %   9% of Base Salary   9% of Base Salary
 
    95 %   10% of Base Salary   10% of Base Salary
 
    96 %   11% of Base Salary   11% of Base Salary
 
    97 %   12% of Base Salary   12% of Base Salary
 
    98 %   13% of Base Salary   13% of Base Salary
 
    99 %   14% of Base Salary   14% of Base Salary
 
    100 %   15% of Base Salary   15% of Base Salary
 
    101 +%       +2% for each 1% over 100%

     The total bonus, if any, will be paid no later than 30-days following the
conclusion of the audit of the financial statements for the year ending
December 31, 2007 and their filing with the SEC. The audited financial
statements will be used to assure the reasonableness of the revenue amount used
in computing the bonus. If the audit and filing with the SEC is not completed by
March 31, 2008, the

 



--------------------------------------------------------------------------------



 



incentive, if any, will be paid during the following month in conjunction with
the normal payroll practices.
     Separation of employment, by resignation or termination, prior to March 31,
2008 will result in the forfeiture of the sales incentive payment.
     The Incentive Plan is not intended to create any contractual rights or
agreement between the employee and the Company, and as such does not modify,
amend or supersede the “at will” nature of employment with the company. The
Incentive Plan and the award of incentive pay is at the sole discretion of the
board of directors, and the company reserves the right to modify, amend or
cancel the Incentive Plan without notice.
     Please sign as acceptance and return one copy to Lynda Melugin, Director,
Human Resources, and retain the other copy for your personal files.

                                       
Allan Criss
      Darryl Lustig
Senior Vice President
      Vice President, Cardiology Sales, North America
Sales, Marketing and Service, North America
       
 
                           
Dated:
          Dated:                
 
                           

 